TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00370-CV


 Ellen P. Stewart, the Court-Appointed Attorney ad Litem for the Proposed Ward, A. C.,
                                       Appellant

                                              v.

                  The Estate of Andrea Crowson and CareFor, Appellees


               FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
     NO. C-1-PB-18-000306, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Ellen P. Stewart, the Court-Appointed Attorney ad Litem for the

Proposed Ward, A. C. has filed an agreed motion to dismiss this appeal. We grant appellant’s

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Appellant’s Motion

Filed: October 9, 2019